DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 28-37 in the reply filed on 15 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE INCLUDING STACK STRUCTURES.

Drawings
The drawings (Fig. 2) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) P2[Symbol font/0xA2] and P4[Symbol font/0xA2] mentioned in the description, page 11, line 22 and page 16, line 17.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claim 32 is objected to because of the following informalities:  
32. (New) The method of claim 30, wherein the forming of the lower structure stepwise portion further comprises: forming a thick lower insulating layer that is relatively thicker than other lower insulating layers, wherein the thick lower insulating layer comprises a stepwise portion on one side, and wherein the stepwise portion of the lower structure comprises a stepwise portion of the thick lower insulating layer.
Appropriate correction is required.

Claim 35 is objected to because of the following informalities:  
35. (New) The method of claim 34, wherein an upper end of the epitaxial pattern locates a level lower than an upper surface of the thick lower insulating layer.  
Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. US 2015/0287710.
Regarding claim 28, Yun et al. discloses a method of manufacturing a semiconductor device comprising: 
forming a structure having insulating layers 102 and sacrificial layers 103 alternately repeatedly stacked on a substrate 100 and having a step-shaped structure at one side Fig. 6B; 
forming additional sacrificial layer patterns 125 disposed on the one side of the structure Fig. 6D;  7Application No.: To Be AssignedCustomer No. 74,712 
forming a lower interlayer insulating layer 127 and an upper interlayer insulating layer 128 on the additional sacrificial layer patterns 125; 
removing some of the additional sacrificial layer patterns [0072], Fig. 6E; 
forming a channel structure 130 passing through the structure; 
103 and the additional sacrificial layer patterns 125 to form an open area 138 [0078]; 
forming gate electrodes 110 and gate pads 120 filling the open area, Fig. 6M [0080]; and 
forming a contact Fig. 6P passing through at least one of the lower interlayer insulating layer 127 and the upper interlayer insulating layer 128 and connected to the gate pads 123, 
wherein the gate pads extend from one end of the gate electrodes Fig. 6P, and comprise a thick pad 123 having a thickness thicker than that of the gate electrodes 112 and a thin pad 121 having the same thickness as that of the gate electrodes 111.  


Allowable Subject Matter
Claims 29-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898